DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
The Amendment received on 23 August 2021 has been acknowledged and entered.  
Claims 1, 3, 7-8, 10-11, 17-18, 20-21 and 23 have been amended. 
Claims 4, 9, 15, 19, and 24 have been canceled.  
New claims 27 has been added.  
Claims 1-3, 5-8, 10-14, 16-18, 20-23, and 25-27 are currently pending.

Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1-3, 5-8, 10-14, 16-18, 20-23, and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 23 August 2021 with respect to the Claim interpretation, 35 U.S.C. 112(f) 112 pursuant to claims 1 and 11 have been fully considered but they are not persuasive.  Applicant has not (1) amended the claim limitation(s) of claims 1 and 11 to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) of claims 1 and 11, respectively, recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The recitation of the “communication system” and the “communication device” including a “network card” in claims 25 and 26, however, provides sufficient structure. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “communication system” in claim 1, “a communication device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10, 20-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Canberk (US 2017/0091856) in further view of Busch (US PG Pub. 2013/0210462) in view of Mazetti et al. (US PG Pub. 2018/0260778) and Mueller et al. (US PG Pub. 2017/0124511 A1).
As per claim 1, Kimchi discloses a delivery system comprising: 
 	a communication system configured to communicate with a fleet of autonomous vehicles ([0077]) and with a device of the customer ([0025]-[0027],[0112]-[0114],[0152],[0158], a network connects an autonomous vehicle and a device of a customer);
at least one processor ([0158]); and 
a memory storing instructions which, when executed by the at least one processor, cause the delivery system to:
receive a first indication, via the communication system, that the first order option has been selected ([0025]-[0027],[0112]-[0114], FIG. 1, an indication is received by the server when the user submits the order); and

	Kimchi highly suggests but does not explicitly disclose, but Canberk explicitly discloses: 
wherein the device includes a display screen displaying a first order option related to a purchase of a first item (FIG. 7, [0025],[0046],[0082]-[0083], the “book now” button summons an autonomous vehicle to the user); 
a database configured to store information of a customer, wherein the information includes a default payment method ([0046], a server stores information on payment information of a customer including the default payment method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing at the time of the invention to include the limitation as taught by Canberk in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi discloses refrain from instructing the first autonomous vehicle to travel to an updated location of the customer ([0130]-[0131], As discussed above, the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered. … If it is determined that the delivery location has not changed, a determination is made as to whether the delivery of the item(s) has completed …if … delivery has not completed, the example process 1000 returns to block 1008.). 
Kimchi discloses location of user being determined based on user’s mobile device ([0026]) but does not explicitly disclose how to use location data such as GPS data to determine current location; however, Busch discloses: 
determining when an amount of displacement between the location and the updated location is less than a threshold (Busch: [0342]) With reference to FIG. 2A and FIG. 2B, when a mobile device location is within a predefined distance from either the address of a business, a geographic location associated with the business (such as latitude and longitude, or a latitude and longitude obtained from a geocoding algorithm), or a geometric perimeter of the business location 200, it may be determined that the user of the mobile device was at a particular business. Some location data corresponds to locations outside of the business location 202, and other data corresponds to locations inside of the business location 204. It may be determined that a user was at a particular business location when the data corresponds to locations inside of the business location 204. The altitude data may also be analyzed to determine which floor of a multi-story building the user of the mobile device 140 was located in. The altitude data may be obtained from a pressure sensor, GPS receiver 144, or any other location determining hardware. Alternatively, referring to FIG. 2D, the user of the mobile device may be presented with a menu 280 prompting for the business at which they are currently located or were located previously. Therefore, as shown, association between acquired GPS data and particular location is based on whether the acquired GPS data is within a threshold distance from a location’s address. Hence, a displacement distance between received GPS data and the location’s address (user’s previous location) within the threshold would be treated as the device (user) is still at the address of the location, resulting user’s current location being the same as previous location).  
Kimchi in view of Canberk to include refraining from instructing the autonomous vehicle to travel to updated location as taught by Busch in order to determine if a user should be associated with one location or another location (Busch:[0342]; Kimchi:[0131]); furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi in view of Canberk and Busch does not further disclose, however, Mazetti et al. discloses:
in response to receiving the first indication, perform  a first autonomous vehicle search to determine that a first compartment of the autonomous vehicle of the fleet contains the first item at a time of the first autonomous vehicle search [0012] According to some aspects, the method comprises receiving a request for a specific item from server and sending stock information comprising the amount of the requested item within the vending vehicle and position of vending vehicle to server. An advantage of this is that the server can keep track of the stock of all autonomous vending vehicles. The server can then determine which vehicles to route to re-stock each other; and 
in response to determining that the first compartment of the first autonomous vehicle contains the first item at the time of the first autonomous vehicle search, instruct the first autonomous vehicle to travel to a location of the customer [0012] According to some aspects, the method comprises receiving a request for a specific item from server and sending stock information comprising the amount of the requested item within the vending vehicle and position of vending vehicle to server; [0039] preordering products; [0040] The autonomous vending vehicles may carry both products of a traditional supermarket, but also products especially for the local demographics, as well as deliver ordered products; and [0045] Controlling stocking of items here means controlling the inventory of items in the autonomous vending vehicle; in other words controlling the number of items of specific types in the autonomous vending vehicle. The method comprises detecting S100 removal of at least one item from the vending vehicle, as shown in FIG. 3. The item has for example been purchased by a customer. The detecting is done for example by having sensors on the shelf where the items are located in the vehicle and when the item is removed from the shelf, the sensor detects the removal, also see [0045],[0080] tomato sauce located on shelf).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kimchi in view of Canberk and Busch to include determining an autonomous vehicle is carrying a product when a customer places an order as taught by Mazetti et al. in order to determine if an item is popular and if excessive amounts of the popular items should be stocked in the vehicle; furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi in view of Canberk in further view of Busch in view of Mazetti et al. does not explicitly disclose, however, Mueller et al. discloses:
displaying a second order option related to a return of a second item (Mueller et al. :FIG 4  (VI is first option; FIGS 25, 26, and FIG 30 [1],[3][5] Exchanging/returning item; see also 0204 and 0202, “preliminary exchange request is sent through Customer Application 2440”. “2440 … which further icnldues … user interface 2418 capable of displaying said product attributes and delivery options 2444”. Therefore, the same app is used to display both options); and
in response to receiving a second indication that the second order option has been selected, perform a second autonomous vehicle search (Mueller et al.: [0208] The message notifies the logistics operator of a pending exchange request and requests that the logistics operator send a driver to fulfill the exchange request)
 	Mueller et al. does not explicitly disclose performing a search to determine that a second compartment of a second autonomous vehicle of the fleet has sufficient storage space to receive the second item at a time of the second autonomous vehicle search .
 	However, Mueller et al. discloses in (Mueller et al. [0209] fleet; [0225] the preliminary exchange order can identify the product to be exchanged and a replacement product, such as a different size, color, and/or style of the returned product… For example, a merchant may allow an exchange for a different size or color of the same product, but may not allow an exchange for an entirely new product… In addition, if the preliminary exchange order is eligible for exchange, the RFS provides the customer with a selectable list of styles, colors, and/or sizes of the same product for which the customer can order to replace the exchanged product.  Mueller et al. further discloses in [0226] In step (3), the customer selects one of the exchange options provided in (2) and submits a final exchange order to the RFS. (4) Next, the RFS sends a message to a logistics agent or carrier that the customer has requested to return an item. The message can include the customer's name, the customer's current location or location from which the customer would like to make the exchange, and the item(s) to be picked up from the customer to be returned. In addition, the RFS can initiate the process for fulfilling the order for the replacement item. The replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above.  Mueller et al: discloses in [0235], The store manager can inform sales associates about the upcoming return delivery and can inform customers of the routing for the new item order and the routing for the return order are combined into a single task for the shipping service or carrier. The shipping service/carrier can then deploy a single vehicle to deliver the new item to the customer and simultaneously pick up the returned item; also see [0232],[0081])  {The Examiner determines this to mean that the returned item will fit in the compartment that the new (exchanged) item was placed in prior to the delivery.  Mueller et al. further discloses the replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above); [0232] In some embodiments, an exchange is not possible if the product is greater than a maximum size or weight. {The Examiner interprets this to mean the compartment in unable to accommodate the return. (also see [0081] for drone, unmanned vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of in the art before the effective filing date of Kimchi in view of Canberk in view of Busch and Mazetti et al. to include locating an autonomous vehicle for returning a product as taught by Mueller et al. in order facilitate the exchange of an item for another based on logistical and geographic selection of the replacement item. 

As per claim 2, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi further discloses wherein the location of the customer is based on a location of the device ([0026]).

As per claim 3, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 2.  Kimchi further discloses wherein the instructions, when executed by the at least one processor, cause the delivery system to instruct first autonomous vehicle to travel to the updated location when the amount of displacement is greater than the threshold ([0130]-[0131]).

As per claim 5, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi further discloses wherein the location of the device is updated by a global positioning sensor of the device ([0025]-[0027]; [0130]-[0131]).

As per claim 6, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi further discloses wherein the location of the customer is a default location of the customer stored in the information ([0026]-[0029]).

As per claim 7, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi does not further disclose but Canberk discloses wherein the instructions, when executed by the at least one processor, cause the delivery system to receive a payment for the purchase via the default payment method, when the first order option has been selected ([0082]-[0083],[0090], FIG. 7) (please see claim 1 rejection for combination rationale).

As per claim 10, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi further discloses wherein the autonomous vehicle is an unmanned vehicle autonomously traveling to the location of the customer ([0122]-[0127]).

As per claim 21, Kimchi discloses a delivery system comprising: 
a first autonomous vehicle  (paragraph [0025]-[0027],[0112]-[0114],[0152],[0158]);
a server configured to (FIG. 15 [320]): 
receive a first indication that a first order option on a display screen the device of the customer has been selected ([0025[-[0027],[0112]-[0114], FIG. 1, an indication is received by the server when the user submits the order); and
instruct the first autonomous vehicle to travel to a location of the customer ([0122]-[0127], a uav is instructed to travel to the location of the customer to deliver a product).
	However, Kimchi highly suggests but does not explicitly disclose but Canberk explicitly discloses: 
 	wherein the device includes a display screen having a button to summon an autonomous vehicle (FIG. 7, [0025],[0046],[0082]-[0083], the “book now” button summons an autonomous vehicle to the user); 
 	store information of a customer, wherein the information includes a default payment method ([0046], a server stores information on payment information of a customer including the default payment method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation as taught by Canberk in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi discloses refrain from instructing the first autonomous vehicle to travel to an updated location of the customer ([0130]-[0132], As discussed above, the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new 
Kimchi discloses location of user being determined based on user’s mobile device ([0026]) but does not explicitly disclose how to use location data such as GPS data to determine current location; however, Busch discloses 
determining when an amount of displacement between the location and the updated location is less than a threshold (Busch: [0342]) With reference to FIG. 2A and FIG. 2B, when a mobile device location is within a predefined distance from either the address of a business, a geographic location associated with the business (such as latitude and longitude, or a latitude and longitude obtained from a geocoding algorithm), or a geometric perimeter of the business location 200, it may be determined that the user of the mobile device was at a particular business. Some location data corresponds to locations outside of the business location 202, and other data corresponds to locations inside of the business location 204. It may be determined that a user was at a particular business location when the data corresponds to locations inside of the business location 204. The altitude data may also be analyzed to determine which floor of a multi-story building the user of the mobile device 140 was located in. The altitude data may be obtained from a pressure sensor, GPS receiver 144, or any other location determining hardware. Alternatively, referring to FIG. 2D, the user of the mobile device may be presented with a menu 280 prompting for the business at which they are currently located or were located previously.  Therefore, as shown, association between acquired GPS data and particular location is based on whether the acquired GPS data is within a threshold distance from a location’s address. Hence, a displacement distance between received GPS data and the location’s address (user’s previous location) within the threshold would be treated as the device (user) is still at the address of the location, resulting user’s current location being the same as previous location)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kimchi in view of Canberk to include refraining from instructing the autonomous vehicle to travel to updated location as taught by Busch in order to determine if a user should be associated with one location or another location (Busch: [0342]; Kimchi: [0131]); furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi in view of Canberk and Busch does not further disclose, however, Mazetti et al. discloses:
in response to receiving the first indication, perform a first autonomous vehicle search to determine that a compartment of the autonomous vehicle contains the product at a time of the autonomous vehicle search [0012] According to some aspects, the method comprises receiving a request for a specific item from server and sending stock information comprising the amount of the requested item within the vending vehicle and position of vending vehicle to server. An advantage of this is that the server can keep track of the stock of all autonomous vending vehicles. The server can then determine which vehicles to route to re-stock each other; and 
in response to determining that the first compartment of the first autonomous vehicle contains the first item at the time of the first autonomous vehicle search, instruct the first autonomous vehicle to travel to a location of the customer [0012] According to some aspects, the method comprises receiving a request for a specific item from server and sending stock information comprising the amount of the requested item within the vending vehicle and position of vending vehicle to server; [0039] preordering products; [0040] The autonomous vending vehicles may carry both products of a traditional supermarket, but also products especially for the local demographics, as well as deliver ordered products; and [0045] Controlling stocking of items here means controlling the inventory of items in the autonomous vending vehicle; in other words controlling the number of items of specific types in the autonomous vending vehicle. The method comprises detecting S100 removal of at least one item from the vending vehicle, as shown in FIG. 3. The item has for example been purchased by a customer. The detecting is done for example by having sensors on the shelf where the items are located in the vehicle and when the item is removed from the shelf, the sensor detects the removal, also see [0045],[0080] tomato sauce located on shelf).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kimchi in view of Canberk and Busch to include determining an autonomous vehicle is carrying a product when a customer places an order as taught by Mazetti et al. in order to determine if an item is popular and if excessive amounts of the popular items should be stocked in the vehicle; furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi in view of Canberk in further view of Busch in view of Mazetti et al. does not explicitly disclose, however, Mueller et al. discloses:
displaying a second order option related to a return of a second item (Mueller et al. :FIG 4  (VI is first option; FIGS 25, 26, and FIG 30 [1],[3][5] Exchanging/returning item. See also 0202, 0204); and
 	in response to receiving a second indication that the second order option on the display screen has been selected, wherein the second order option is related to a return of a second item, perform a second autonomous vehicle search (Mueller et al.: [0208] The message notifies the logistics operator of a pending exchange request and requests that the logistics operator send a driver to fulfill the exchange request)
 	Mueller et al. does not explicitly disclose performing a search to determine that a second compartment of a second autonomous vehicle of the fleet has sufficient storage space to receive the second item at a time of the second autonomous vehicle search .
 	However, Mueller et al. discloses in (Mueller et al. [0225], the preliminary exchange order can identify the product to be exchanged and a replacement product, such as a different size, color, and/or style of the returned product… For example, a merchant may allow an exchange for a different size or color of the same product, but may not allow an exchange for an entirely new product… In addition, if the preliminary exchange order is eligible for exchange, the RFS provides the customer with a selectable list of styles, colors, and/or sizes of the same product for which the customer can order to replace the exchanged product.  Mueller et al. further discloses in [0226] In step (3), the customer selects one of the exchange options provided in (2) and submits a final exchange order to the RFS. (4) Next, the RFS sends a message to a logistics agent or carrier that the customer has requested to return an item. The message can include the customer's name, the customer's current location or location from which the customer would like to make the exchange, and the item(s) to be picked up from the customer to be returned. In addition, the RFS can initiate the process for fulfilling the order for the replacement item. The replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above.  Mueller et al: discloses in [0235], The store manager can inform sales associates about the upcoming return delivery and can inform customers of the additional future inventory due to the returned product. In step (9), the routing for the new item order and the routing for the return order are combined into a single task for the shipping service or carrier. The shipping service/carrier can then deploy a single vehicle to deliver the new item to the customer and simultaneously pick up the returned item; also see [0232],[0081]).  {The Examiner determines this to mean that the returned item will fit in the compartment that the new (exchanged) item was placed in prior to the delivery.  Mueller et al. further discloses the replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above); [0232] In some embodiments, an exchange is not possible if the product is greater than a maximum size or weight.{The Examiner interprets this to mean the compartment in unable to accommodate the return. (also see [0081] for drone, unmanned vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of in the art before the effective filing date of Kimchi in view of Canberk and Busch to include to include locating an autonomous vehicle for returning a product as taught by Mueller et al. in order facilitate the exchange of an item for another based on logistical and geographic selection of the replacement item. 

As per claim 22, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 21.  Kimchi further discloses wherein the location of the customer is based on a location of the device ([0122]-[0127]).

As per claim 23, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 22.  Kimchi further discloses instruct the first autonomous vehicle to travel to the updated location when the amount of displacement is greater than the threshold ([0130]-[0131]).
Kimchi discloses location of user being determined based on user’s mobile device ([0026]) but does not explicitly disclose how to use location of the device is updated by a global positioning sensor of the device, however, Busch discloses:
(Busch: [0342]) With reference to FIG. 2A and FIG. 2B, when a mobile device location is within a predefined distance from either the address of a business, a geographic location associated with the business (such as latitude and longitude, or a latitude and longitude obtained from a geocoding algorithm), or a geometric perimeter of the business location 200, it may be determined that the user of the mobile device was at a particular business. Some location data corresponds to locations outside of the business location 202, and other data corresponds to locations inside of the business location 204. It may be determined that a user was at a particular business location when the data corresponds to locations inside of the business location 204. The altitude data may also be analyzed to determine which floor of a multi-story building the user of the mobile device 140 was located in. The altitude data may be obtained from a pressure sensor, GPS receiver 144, or any other location determining hardware. Alternatively, referring to FIG. 2D, the user of the mobile device may be presented with a menu 280 prompting for the business at which they are currently located or were located previously.  Therefore, as shown, association between acquired GPS data and particular location is based on whether the acquired GPS data is within a threshold distance from a location’s address. Hence, a displacement distance between received GPS data and the location’s address (user’s previous location) within the threshold would be treated as the device (user) is still at the address of the location, resulting user’s current location being the same as previous location).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kimchi in view of Canberk to include refraining from instructing the autonomous vehicle to travel to updated location as taught by Busch in order to determine if a user should be associated with one location or another location(current location) (Busch: [0342]; Kimchi: [0131]); furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 25, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi does not further disclose, however, Canberk discloses:	
wherein the communication system includes a network card ([0096] network adapter 1124; and [0097] When used in a LAN-networking environment, the computer system 1100 is connected (by wired connection and/or wirelessly) to a local network through the network interface or adapter 1124).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation as taught by Canberk in the teaching of Kimchi in order to connect a computer to a computer network, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi does not further disclose however, Mueller et al. discloses:
wherein the instructions, when executed by the at least one processor, cause the delivery system to: receive the second indication via the communication system (Mueller et al.: [0208] The message notifies the logistics operator of a pending exchange request and requests that the logistics operator send a driver to fulfill the exchange request). 
Mueller et al. does not explicitly disclose: in response to determining that the second compartment of the second autonomous vehicle has sufficient storage space to receive the second item at the time of the second autonomous vehicle search, instruct the second autonomous vehicle to travel to the customer. 
However, Mueller et al. discloses in (Mueller et al. [0225]. the preliminary exchange order can identify the product to be exchanged and a replacement product, such as a different size, color, and/or style of the returned product… For example, a merchant may allow an exchange for a different size or color of the same product, but may not allow an exchange for an entirely new product… In addition, if the preliminary exchange order is eligible for exchange, the RFS provides the customer with a selectable list of styles, colors, and/or sizes of the same product for which the customer can order to replace the exchanged product.  Mueller et al. further discloses in [0226] In step (3), the customer selects one of the exchange options provided in (2) and submits a final exchange order to the RFS. (4) Next, the RFS sends a message to a logistics agent or carrier that the customer has requested to return an item. The message can include the customer's name, the customer's current location or location from which the customer would like to make the exchange, and the item(s) to be picked up from the customer to be returned. In addition, the RFS can The replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above.  Mueller et al: discloses in [0235], The store manager can inform sales associates about the upcoming return delivery and can inform customers of the additional future inventory due to the returned product. In step (9), the routing for the new item order and the routing for the return order are combined into a single task for the shipping service or carrier. The shipping service/carrier can then deploy a single vehicle to deliver the new item to the customer and simultaneously pick up the returned item; also see [0232],[0081].  {The Examiner determines this to mean that the returned item will fit in the compartment that the new (exchanged) item was placed in prior to the delivery.  Mueller et al. further discloses the replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above); [0232] In some embodiments, an exchange is not possible if the product is greater than a maximum size or weight.{The Examiner interprets this to mean the compartment in unable to accommodate the return. (also see [0081] for drone, unmanned vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of in the art before the effective filing date of Kimchi in view of Canberk in view of Busch and Mazetti to include the effective filing date of Kimchi in view of Canberk in view of Busch and Mazetti et al. to include locating an autonomous vehicle for returning a product as taught by Mueller et al. in order facilitate the exchange of an item for another based on logistical and geographic selection of the replacement item. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Canberk (US 2017/0091856) and Busch (US PG Pub. 2013/0210462) in view of Mazetti et al. (US PG Pub. 2018/0260778) and Mueller et al. (US PG Pub. 2017/0124511 A1) as applied to claim 1 above, and further in view of Murray (US 2018/0144302).
As per claim 8, Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 1.  Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al. does not disclose, however, Murray discloses: wherein the first autonomous vehicle is configured to open the first compartment for the customer ([0004];[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation above as taught by Murray in the teaching of Kimchi in view of Canberk in view of Busch in view of Mazetti et al. and Mueller et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-14, 16-17, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Canberk (US 2017/0091856) in further view of Busch (US PG Pub. 2013/0210462) in further in view of Gorjestani (US PG Pub. 2015/0356501) in view of Mazetti et al. (US PG Pub. 2018/0260778) and Mueller et al. (US PG Pub. 2017/0124511 A1)
As per claim 11, Kimchi discloses an apparatus comprising: 
a communication device configured to communicate with a delivery system ([0025]-[0026, FIG. 1, the user places an order with a delivery system via the mobile device); 
a display screen (FIG. 1, [0025]-[0026); 
at least one processor (FIG. 1 and 6; [[0025]-[0026]); and 

communicate to the delivery system, via the communication device, a first indication that the first order option has been selected ([0025]-[0027];[[0112]-[0114], an indication is received by the server when the user submits the order); and 
However, Kimchi highly suggests but does not explicitly disclose but Canberk explicitly discloses the information including a default payment method ([0046], payment information is sent with an order request to pay for the order);
 and display, on the display screen, a first order option associated with a purchase of a first item (FIG. 7, [0046];[0082]-[0083], the book now button is displayed on the interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation as taught by Canberk in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi discloses wherein the delivery system is configured to instruct the first autonomous vehicle to travel to a location of the customer ([0122]-[0127]) and refrain from instructing the autonomous vehicle to travel to an updated location of the customer ([0130]-[0132], As discussed above, the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered … If it is determined that the delivery location has not changed, a 
Kimchi discloses location of user being determined based on user’s mobile device ([0026]) but does not explicitly disclose how to use location data such as GPS data to determine current location; however, Busch discloses 
determining when an amount of displacement between the location and the updated location is less than a threshold (Busch: [0342]) With reference to FIG. 2A and FIG. 2B, when a mobile device location is within a predefined distance from either the address of a business, a geographic location associated with the business (such as latitude and longitude, or a latitude and longitude obtained from a geocoding algorithm), or a geometric perimeter of the business location 200, it may be determined that the user of the mobile device was at a particular business. Some location data corresponds to locations outside of the business location 202, and other data corresponds to locations inside of the business location 204. It may be determined that a user was at a particular business location when the data corresponds to locations inside of the business location 204. The altitude data may also be analyzed to determine which floor of a multi-story building the user of the mobile device 140 was located in. The altitude data may be obtained from a pressure sensor, GPS receiver 144, or any other location determining hardware. Alternatively, referring to FIG. 2D, the user of the mobile device may be presented with a menu 280 prompting for the business at which they are currently located or were located previously.  Therefore, as shown, association between acquired GPS data and particular location is based on whether the acquired GPS data is within a threshold distance from a location’s address. Hence, a displacement distance between received GPS data and the location’s address (user’s previous location) within the threshold would be treated as the device (user) is still at the address of the location, resulting user’s current location being the same as previous location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kimchi in view of Canberk to include refraining from instructing the autonomous vehicle to travel to updated location as taught by Busch in order to determine a threshold distance between the previous and current location, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kimchi in view of Canberk and Busch does not disclose but Gorjestani discloses receive, in response to communicating the first indication that the first order option  has been selected, an indication from the delivery system that the first autonomous vehicle is to be dispatched to a location of the customer (FIG. 4C and 4D; [0083]-[0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation as taught by Gorjestani in the teaching of Kimchi in view of Canberk and Busch in order to determine if a user should be associated with one location or another location (Busch: [0342]; Kimchi: [0131]); furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi in view of Canberk in view of Busch and Gorjestani does not further disclose, however, Mazetti et al. discloses:
the delivery system is configured to perform a first autonomous vehicle search to determine that a first compartment of a first autonomous vehicle contains first item at a first autonomous vehicle search in response to receiving the indication [0012] According to some aspects, the method comprises receiving a request for a specific item from server and sending stock information comprising the amount of the requested item within the vending vehicle and position of vending vehicle to server. An advantage of this is that the server can keep track of the stock of all autonomous vending vehicles. The server can then determine which vehicles to route to re-stock each other; and 
instruct the first autonomous vehicle to travel to a location of the customer in response to determining that the first compartment of the first autonomous vehicle contains the first item at the time of the first autonomous vehicle search, [0012] According to some aspects, the method comprises receiving a request for a specific item from server and sending stock information comprising the amount of the requested item within the vending vehicle and position of vending vehicle to server; [0039] preordering products; [0040] The autonomous vending vehicles may carry both products of a traditional supermarket, but also products especially for the local demographics, as well as deliver ordered products; and [0045] Controlling stocking of items here means controlling the inventory of items in the autonomous vending vehicle; in other words controlling the number of items of specific types in the autonomous vending vehicle. The method comprises detecting S100 removal of at least one item from the vending vehicle, as shown in FIG. 3. The item has for example been purchased by a customer. The detecting is done for example by having sensors on the shelf where the items are located in the vehicle and when the item is removed from the shelf, the sensor detects the removal, also see [0045],[0080] tomato sauce located on shelf).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kimchi in view of Canberk in view of Busch and Gorjestani to include determining an autonomous vehicle is carrying a product when a customer places an order as taught by Mazetti et al. in order to determine if an item is popular and if excessive amounts of the popular items should be stocked in the vehicle; furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kimchi in view of Canberk in view of Busch in view of Gorjestani and Mazetti et al. does not explicitly disclose, however, Mueller et al. discloses:
display a second order option related to a return of a second item (Mueller et al. :FIG 4  (VI is first option; FIGS 25, 26, and FIG 30 [1],[3][5] Exchanging/returning item. See also 0202 and 0204); and
communicate to the delivery system, via the communication device, a second indication that the second order option has been selected, wherein in response to receiving the second indication, the delivery system is configured to perform a second autonomous vehicle search (Mueller et al.: [0208] The message notifies the logistics operator of a pending exchange request and requests that the logistics operator send a driver to fulfill the exchange request)
 Mueller et al. does not explicitly disclose performing a search to determine that a second compartment of a second autonomous vehicle has sufficient storage space to receive the second item at a time of the second autonomous vehicle search.
 	However, Mueller et al. discloses in Mueller et al. [0225], the preliminary exchange order can identify the product to be exchanged and a replacement product, such as a different size, color, and/or style of the returned product… For example, a merchant may allow an exchange for a different size or color of the same Mueller et al. further discloses in [0226] In step (3), the customer selects one of the exchange options provided in (2) and submits a final exchange order to the RFS. (4) Next, the RFS sends a message to a logistics agent or carrier that the customer has requested to return an item. The message can include the customer's name, the customer's current location or location from which the customer would like to make the exchange, and the item(s) to be picked up from the customer to be returned. In addition, the RFS can initiate the process for fulfilling the order for the replacement item. The replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above.  Mueller et al: discloses in [0235], The store manager can inform sales associates about the upcoming return delivery and can inform customers of the additional future inventory due to the returned product. In step (9), the routing for the new item order and the routing for the return order are combined into a single task for the shipping service or carrier. The shipping service/carrier can then deploy a single vehicle to deliver the new item to the customer and simultaneously pick up the returned item; also see [0232],[0081].  {The Examiner determines this to mean that the returned item will fit in the compartment that the new (exchanged) item was placed in prior to the delivery.  Mueller et al. further discloses the replacement item can be fulfilled in the same or similar way to an order for a new item, as discussed above); [0232] In some embodiments, an exchange is not possible if the product is greater than a maximum size or weight.{The Examiner interprets this to mean the compartment in unable to accommodate the return. (also see [0081] for drone, unmanned vehicle).  {The Examiner determines this to mean that the returned item will fit in the compartment that Kimchi in view of Canberk in view of Busch in view of Gorjestani and Mazetti et al. to include locating an autonomous vehicle for returning a product as taught by Mueller et al. in order facilitate the exchange of an item for another based on logistical and geographic selection of the replacement item. 

As per claim 12, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi further discloses further comprising a global positioning sensor configured to update a current location of the apparatus [0026]-[0027]).

As per claim 13, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi further discloses wherein the location of the customer is based on the global positioning sensor ([0026]-[0027]).

As per claim 14, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi further discloses wherein the instructions, when executed by the at least one processor, cause the apparatus to provide the updated location of the customer to the delivery system when the apparatus moves ([0026]-[0027];[0130]-[0131]).  

As per claim 16, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi further 

As per claim 17, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi does not further disclose, however, Canberk discloses wherein the purchase is paid for via the default payment method when the first order option has been selected ([0082]-[0083];[0090]; FIG. 7) (please see claim 11 rejection for combination rationale).

As per claim 20, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi further discloses wherein the first autonomous vehicle is an unmanned vehicle autonomously traveling to the location of the customer ([0122]-[0127]).

As per claim 26, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of Mazetti et al. and Mueller et al. discloses the delivery system of claim 11.  Kimchi does not further disclose, however, Canberk discloses:
wherein the communication device includes a network card ([0096] network adapter 1124; and [0097] When used in a LAN-networking environment, the computer system 1100 is connected (by wired connection and/or wirelessly) to a local network through the network interface or adapter 1124).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation as taught by Canberk in the teaching of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Canberk (US 2017/0091856) in further view of Busch (US PG Pub. 2013/0210462) in further in view of Gorjestani (US PG Pub. 2015/0356501) in view of Mazetti et al. (US PG Pub. 2018/0260778) and Mueller et al. (US PG Pub. 2017/0124511 A1) as applied to claim 11 above, in further view of Murray (US 2018/0144302).
As per claim 18, Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of and Mueller et al. discloses the delivery system of claim 11.  Kimchi in view of Canberk in view of Busch in view of Gorjestani in view of and Mueller et al. in view of Mazetti et al. and Mueller et al. does not disclose, however, Murray discloses wherein the first autonomous vehicle is configured to open the first compartment for the customer ([0004];[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitation above as taught by Murray in the teaching of Kimchi in view of Busch in view of Canberk in view of Gorjestani in view of Mazetti et al. and Mueller et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  “Technological Disruption and Innovation in Last Mile Delivery”, June 6, 2016, OIG USPS; RARC Report:  Report Number RARC-WP-16-012; 30 pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

                                                                                                                                                                                                        /F.A.N/Examiner, Art Unit 3628                                   

/GEORGE CHEN/Primary Examiner, Art Unit 3628